               Case 1:18-cv-10984-LGS Document 20 Filed 04/01/19 Page 1 of 2




                                           THE CITY OF NEW YORK
ZACHARY W. CARTER                         LAW DEPARTMENT                                    Andrew T. Williamson
Corporation Counsel                           100 CHURCH STREET                              Phone: (212) 356-2475
                                              NEW YORK, NY 10007                               Fax: (212) 356-1148
                                                                                             anwillia@law.nyc.gov


                                                                   April 1, 2019

      By ECF
      Honorable Lorna G. Schofield
      United States District Judge
      Southern District of New York
      40 Foley Square, Courtroom 1106
      New York, New York 10007

                      Re: Gurin v. New York City Health & Hospitals Corporation,
                          18-CV-10984 (LGS)

      Dear Judge Schofield:

                     I am an Assistant Corporation Counsel in the Office of Zachary W. Carter,
      Corporation Counsel of the City of New York, and attorney for Defendant in the above-
      referenced action.

                    I write on behalf of both parties to respectfully request, if the Court finds the
      enclosed acceptable, that Your Honor “so order” the enclosed Stipulation of Dismissal.

                      Thank you for your consideration of this request.

                                                           Respectfully submitted,

                                                                             /s/
                                                                      Andrew T. Williamson
                                                                   Assistant Corporation Counsel

      cc:    By ECF
             William Gurin
             Pro se Plaintiff
             190 Westminster Road
             Brooklyn, New York 11218
Case 1:18-cv-10984-LGS Document 20 Filed 04/01/19 Page 2 of 2
